DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (US 2003/0175095).
Claim 1:  Clarke provides a joining element (Fig. 13/14) comprising: a shaft (10) to be placed into a component (14, Fig. 10); a head (9) provided at a first end of the shaft (Fig. 13); and a punching element (50/60) attached in a losable manner to a second end of the shaft remote from the head (Fig. 13/14).
Clam 2: Clarke provides the punching element (50/60) is connected to the shaft (10) in at least one of a bonded, force-transmitting and form-fitted manner (Fig. 13/14).
Claim 3:  Clarke provides the punching element (50/60) is pressed onto the shaft (Fig. 13/14).
Claim 4: Clarke provides the punching element (50/60) is formed from a harder material than the shaft (paragraph [0030]; the cap can be made of any material to suit the application).

Claim 5: Clarke provides the shaft forms an end face at its second end (Fig. 13), said end face being provided with a recess into which a projection of the punching element engages (Fig. 13).
Claim 6: Clarke provides the shaft tapers toward its second end (Fig. 13).
Claim 7: Clarke provides the shaft has a tapered end section (Fig. 13).
Claim 8: Clarke provides the punching element is cap-shaped (60, Fig. 14) and at least partly surrounds the shaft in the region of its second end (Fig. 14).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diehl et  al. (US 9,849,549).
Claim 1:  Diehl et al. provides a joining element (126; Fig. 6A) comprising: a shaft (part that goes through 108 Fig. 6B) to be placed into a component (130, Fig. 6B); a head (186) provided at a first end of the shaft (Fig. 6A); and a punching element (100/180) attached in a losable manner to a second end of the shaft remote from the head (Fig. 6A).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et  al. (US 7,341,413).
Claim 16: Morris et al. provides a punching arrangement comprising a joining element (16, Fig. 1); and a punch die (52) for supporting a component (28/30) into which the joining element is to be placed (Fig. 3), the joining element comprising a shaft  to be placed into a component (Fig. 1-3); a head (top of 16) provided at a first end of the shaft; and a punching element (18) attached in a losable manner to a second end of the shaft remote from the head (Fig. 1, it is attached in a losable manner as it can be detached from the shaft); and the punch die having a hole (40) which widens in a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 9,849,549).
Claim 9: Diehl et al. provides in alternative embodiment the shaft (126) is provided with an external thread (162, Fig. 3D; Col. 3 lines 48-53).
Therefore, it would have been obvious to modify the shaft 126 to include an external thread because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claims 10-11: The external thread extends, starting from the head, in the direction of the second end or that external thread extends, starting from the head, up to a tapering end section of the shaft are known variants within the art. 
Claim 15: Diehl et al. provides the joining element (126) is one of a threaded bolt (Col. 3 lines 48-53), a ground bolt, and a welded bolt.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Morris et al. (US 7,341,413) in view of Mueller (US 5,528,812).
Claim 17: Morris et al. fails to disclose the hole widens in step form.
However, Mueller teaches a die (62, Fig. 4) that includes a hole that widens in step form.
Therefore, it would have been obvious to modify the hole provided by Morris et al. to include the step form hole as taught by Mueller because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Allowable Subject Matter
Claims 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	3/10/21

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726